DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Preliminary Amendments dated 06/24/2019  are being entered. Claims submitted with Preliminary Amendment dated 06/24/2019 are being examined on the merits in this Office Action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: figure 14 do not include the following reference sign(s) “18” mentioned in the description in at least instant application specification  para. [0066].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “45” has been used to designate both “ a flame portion 45” (see instant application specification at least [0078])  and “ a flam portion 45” (see instant application specification at least [0080]).  
The drawings are objected to because Figures 7(A) and 7 (B), Figures 16 (A) and 16 (B), Figures 17 (A) and 17 (B)  descriptions are absent in “BRIEF DESCRIPTION OF DRAWINGS”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 “…The result number of in-vitro fertilization executed was about 370,000…” in para.[0002] needs to be corrected.  A suggested correction is --The resulting number of in-vitro fertilizations executed was about 370,000--.
“…Conventionally, it was not allowed to cryopreserve unfertilized eggs to execute in-vitro fertilization in the future, but recently, various laws were revised to become allowed to cryopreserve unfertilized eggs for the said purpose…” in para.[0006] needs to be corrected.  A suggested correction is --Conventionally, it was not allowed to cryopreserve unfertilized eggs to execute in-vitro fertilization in the future, but recently, various laws were revised to allow cryopreserving of unfertilized eggs for the said purpose--.
“…At the cryopreservation as mentioned above, conventionally, information data such as a specimen number, a patient name, an collected day and time and the like was wrote by one's hand on the end portion of a sperm preservation container…” in para.[0007] needs to be corrected.  A suggested correction is --At the cryopreservation as mentioned above, conventionally, information data such as a specimen number, a patient name, a[[n]] collected day and time and the like was [[wrote]] written by one's hand on the end portion of a sperm preservation container--.
Similar minor informalities/issues were found in at least [0009-0010], [0067], [0089], [0098].
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 5 line 2 “an ovum preservation container ” needs to be corrected.  A suggested correction is – the ovum preservation container – in light of its antecedent in claim 4 line 2-3 “an ovum preservation container”.  Similar issue is noted with each of claims 6-7.
Claim 22 line 2 “a cane ” needs to be corrected.  A suggested correction is – the cane – in light of its antecedent in claim 4 line 2 “a cane”.  
Claim 27 line 2 “a canister ” needs to be corrected.  A suggested correction is – the canister – in light of its antecedent in claim 4 line 2 “a canister”.  
Claim 2  “wherein further an individual identification code is attached” needs to be corrected to --wherein further an individual’s identification code is attached--.
Claim 30  “The cryopreservation container according to claim 1, the IC tag is sterilized by radiation, autoclave, plasma, gas…” needs to be corrected to --The cryopreservation container according to claim 1, wherein the IC tag is sterilized by radiation, autoclave, plasma, gas …--
Claims 1, 3, 5-7, 17-18, 20-22, 27, 29, 30 include numerous instances of  acronym “IC”. At least first occurrence of this acronym should be spelled out in full. Appropriate correction is required. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5-7, 17, 18, 22, 27, 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 3 recites “long term” which renders the claim indefinite. The term “long term” in claim  3 is a relative term which renders the claim indefinite. The term “long term” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 5 in line 3 recites “a conventional ovum preservation container” which renders the claim unclear. More specifically, it is unclear as to whether claim 5 line 3 “a conventional ovum preservation container” is the same as, different than or in addition to that recited in claim 5 line 2 and/or claim 4 lines 2-3.
Claim 6 in line 3 recites “a conventional ovum preservation container” which renders the claim unclear. More specifically, it is unclear as to whether claim 6 line 3 “a conventional ovum preservation container” is the same as, different than or in addition to that recited in claim 6 line 2 and/or claim 4 lines 2-3.
Claim 7 in lines 2-3 recites “a conventional ovum preservation container” which renders the claim unclear. More specifically, it is unclear as to whether claim 7 lines 2-3 “a conventional ovum preservation container” is the same as, different than or in addition to that recited in claim 7 line 2 and/or claim 4 lines 2-3.
Claim 17 in line 3 recites “a conventional sperm preservation straw” which renders the claim unclear. More specifically, it is unclear as to whether claim 17 line 3 “a conventional sperm preservation straw” is the same as, different than or in addition to “a sperm preservation straw” recited in claim 17 line 2 and “a sperm preservation container” recited in claim 4 line 3. Further, it is unclear as to whether claim 17 “sperm preservation straw” is the same as, different than or in addition to “a sperm preservation container” recited in claim 4 line 3.
Claim 18 in line 3 recites “a conventional sperm preservation straw” which renders the claim unclear. More specifically, it is unclear as to whether claim 18 line 3 “a conventional sperm preservation straw” is the same as, different than or in addition to “a sperm preservation straw” recited in claim 18 line 2 and “a sperm preservation container” recited in claim 4 line 3. Further, it is unclear as to whether claim 18 “sperm preservation straw” is the same as, different than or in addition to “a sperm preservation container” recited in claim 4 line 3.
Claim 22 in line 3 recites “a conventional cane” which renders the claim unclear. More specifically, it is unclear as to whether claim 22 line 3 “a conventional cane” is the same as, different than or in addition to that recited in claim 22 line 2 and/or claim 4 line 2.
Claim 27 in line 2 recites “a conventional canister” which renders the claim unclear. More specifically, it is unclear as to whether claim 27 line 2 “a conventional canister” is the same as, different than or in addition to that recited in claim 27 line 2 and/or claim 4 line 2.
Claim 20 in line 2-3 recites “a conventional specimen tube” which renders the claim unclear. More specifically, it is unclear as to whether Claim 20 line 2-3 recites “a conventional specimen tube” is the same as, different than or in addition to that recited in claim 20 line 2.
Claim 21 in line 2-3 recites “a conventional specimen tube” which renders the claim unclear. More specifically, it is unclear as to whether Claim 21 line 2-3 recites “a conventional specimen tube” is the same as, different than or in addition to that recited in claim 21 line 2.
Claim 18 recites “an IC tag is put into an outside of a sealing part of a conventional sperm preservation straw and a sealing part is formed around the outside” which renders the claim unclear. More specifically, it is unclear as to in the limitation “a sealing part is formed around the outside”, the outside of what structure is being referenced here. Further, in the limitation “IC tag is put into an outside of a sealing part of a conventional sperm preservation straw”, the terms “put into” in conjunction with  “an outside” seems to contradict i.e. is IC tag encapsulated into an outside of a sealing part of a conventional sperm preservation straw or is it IC tag is positioned within an outside volume of a sealing part of a conventional sperm preservation straw. If “outside” refers to positioning/arrangement, it is unclear as to “outside” is with respect to what structure.
Claim 30  recites “the IC tag is sterilized by radiation, autoclave, plasma, gas or the like” which renders the claim unclear. More specifically, it is unclear as to what is encompassed by the term “or the like”. The “or the like” term renders the claim metes and bounds unclear to one of ordinary skill in the art and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 17 recites “an IC tag is included in an outside cotton stopper which is a component of a conventional sperm preservation straw” which renders the claim unclear. More specifically, it is unclear as to whether an IC tag is included within an outside wall of the cotton stopper or whether “outside cotton stopper” is referencing location of the cotton stopper in which case it is unclear as to “outside” is with respect to what structure.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 20 and 21 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of claim 20 and 21 is further limiting “a specimen tube” that is not recited in base claim 4.  Examiner suggests amending base claim 4 to include “a specimen tube” i.e. The cryopreservation container according to claim 1, wherein the cryopreservation container is a cryopreservation tank, a canister, a cane, an ovum preservation container, a specimen tube or a sperm preservation container. Alternatively, each of dependent claim 20 and 21 could be amended to recite -- The cryopreservation container according to claim 4, wherein the cryopreservation container  further includes [[is]] a specimen tube--
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 29, 30 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Morris; Geoffrey et al. (Pub. No.: US 20160026911 A1, hereinafter referred to as “Morris”).
As per independent Claim 1, Morris discloses a cryopreservation container wherein an IC tag is mounted thereon (Morris in at least abstract, fig. 1-17, [0001-0020], [0029], [0037-0038], [0042-0043], [0065-0067], [0077], [0096-0112], [0128] for example discloses relevant subject-matter. More specifically, Morris in fig. 1-3, [0001], [0017], [0096], [0100-0102] for example discloses a cryopreservation container 1 wherein an IC tag 12 is mounted thereon. See Morris at least [0001] “an RFID cap for a cryogenic vial”; [0096] “an RFID cap 10 for a cryogenic vial 1 is shown comprising a cap body 11 and an RFID tag 12 attached to the cap body 11. The RFID tag 12 includes an RFID chip 13 and an antenna 14 connected to the RFID chip 13”. Here, the prior art RFID tag 12 includes an RFID chip 13 and an antenna 14 connected to the RFID chip 13 and thus, the prior art RFID tag is representative of the claimed IC tag that contains a integrated chip (IC).).
As per dependent Claim 2, Morris further discloses the cryopreservation container wherein further an individual identification code is attached (Morris in [0077] for example discloses wherein further an individual identification code is attached. See at least Morris [0077] “cryogenic vial may include a 2D barcode in addition to the RFID cap”).
As per dependent Claim 4, Morris further discloses the cryopreservation container wherein the cryopreservation container is a cryopreservation tank, a canister, a cane, an ovum preservation container or a sperm preservation container (Examiner notes that the Applicant’s in at least  instant application specification para. [0005] admit such cryopreservation containers types as conventional i.e. prior art. Morris in fig. 7-8, [0109-0111] for example discloses wherein the cryopreservation container is a cryopreservation tank 50, 60. See at least Morris. [0110] “FIG. 8 shows an RFID box lid 60 … being suitable for use with a standardized storage box such as that shown in FIG. 7. The RFID box lid 60 comprises a box lid body 55 and an array of RFID tags 52, each RFID tag 52 being positioned on the box lid such that when the box lid is in use covering the storage box, the RFID tag is aligned with a storage slot in the box for a cryogenic vial. Each RFID tag therefore acts as an identification reference for the sample located in the slot with which it is aligned”; [0111] the box lid body of the RFID box lid includes an array of cylindrical recesses, each recess configured to receive a disc-shaped RFID tag”).
As per dependent Claim 7, Morris further discloses cryopreservation container wherein the cryopreservation container is an ovum preservation container and an IC tag is included to a conventional ovum preservation container (Examiner notes that the Applicant’s in at least  instant application specification para. [0005] as well as within this claim itself admit cryopreservation container such as ovum preservation container as conventional i.e. prior art. Morris in [0003], fig. 1-3, [0001], [0011], [0017], [0096], [0100-0102] for example discloses an IC tag 12 is included to a preservation container 1 which would encompass ovum preservation container disclosed in at least  instant application specification para. [0005] as well as within this claim itself by the Applicant’s as conventional i.e. prior art. [0096] “an RFID cap 10 for a cryogenic vial 1 is shown comprising a cap body 11 and an RFID tag 12 attached to the cap body 11. The RFID tag 12 includes an RFID chip 13 and an antenna 14 connected to the RFID chip 13”).

As per dependent Claim 29, Morris further discloses the cryopreservation container wherein a type code which can identify a kind of cryopreservation container is recorded in the IC tag (Here, the claim recitation  after “can” i.e. “identify a kind of cryopreservation container is recorded in the IC tag” is an intended result/functional limitation and as such is  being interpreted as only requiring the preceding structure have the ability to so perform/function and not necessarily that the structure perform the proceeding intended result/function. See also MPEP § 2111.04. Morris in at least [0011], [0013-0014], [0077] for example discloses a type code such as barcode, identification information, recording, monitoring and auditing data/information recorded in RFID tags associated with RFID tagged cryogenic vials which can at least indirectly identify the kind of cryopreservation container).
As per dependent Claim 30, Morris further discloses the cryopreservation container the IC tag is sterilized by radiation, autoclave, plasma, gas or the like (Morris in [0019-0021], [0024] for example discloses RFID tag includes an epoxy resin support medium which encapsulates the RFID chip and antenna with the epoxy resin having properties that makes the encapsulated IC tag sterilizable by radiation, plasma, gas or the like. See at least Morris [0019] “the RFID tag includes a support medium which encapsulates the RFID chip and antenna”; [0020] “the support medium is an epoxy resin having a coefficient of expansion of less than 105 ppm/° C”; [0024] “The epoxy resin is preferably resilient to ethylene oxide gas and similar vapours and gases. An example of a suitable epoxy material is Tra-bond F123”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morris.
As per dependent Claim 3, Morris  discloses the cryopreservation container according to claim 1 (see claim 1 above),
Morris   does not explicitly disclose that the IC tag works and is preserved for a long term in liquid nitrogen atmosphere at -196.degree. C  feature with respect to  the applied embodiment. 
However, Morris  in his discussion of the prior art relevant to invention of Morris discloses wherein the IC tag can work and can be preserved for a long term in liquid nitrogen atmosphere at -196.degree. C (Here, the claim recitation  after “can” i.e. “can work and can be preserved for a long term in liquid nitrogen atmosphere at -196.degree. C” is an intended result/functional limitation and as such is  being interpreted as only requiring the preceding structure have the ability to so perform/function and not necessarily that the structure perform the proceeding intended result/function. See also MPEP § 2111.04. Additionally, Examiner notes that the Applicant’s in at least instant application specification fig. 1, 21, 28, [0005], [0083], [0087] admit such liquid nitrogen cryopreservation techniques as conventional i.e. prior art. Nonetheless, Morris in [0003], [0011], [0018] for example discloses the IC tag can work and can be preserved for a long term in liquid nitrogen atmosphere at -196.degree. C. See at least Morris [0003] “Biological samples may be preserved by cryogenic freezing… container used depends on the type of sample. Examples of …containers include vials, straws and bags…container is stored at low temperatures in a Dewar flask typically filled with liquid nitrogen at a cryogenic temperature of −196° C”;[0011] “containers with Radio Frequency ID (RFID) tags can be used to monitor a plurality of disposable containers stored at low temperatures of down to −196° C.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the IC tag property as taught by Morris, such that the IC tag works and is preserved for a long term in liquid nitrogen atmosphere at -196.degree. C, as also discussed by Morris. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of monitoring biological samples preserved in cryogenic vials/containers at liquid nitrogen temperatures at the  sample preserving liquid nitrogen temperature without exposing the biological sample to damaging temperatures, thereby minimizing risk of damage to the biological sample (Morris, [0003], [0011], [0018]).

As per dependent Claim 6, Morris  discloses the cryopreservation container according to claim 4 (see claim 4 above),
Morris does not explicitly disclose  an IC tag is screwed or engaged with the rear end of rod-like portion of an ovum preservation container  feature with respect to  the applied embodiment. 
However, Morris  discloses alternate embodiments that disclose wherein the cryopreservation container is an ovum preservation container and an IC tag is screwed or engaged with the rear end of rod-like portion of a conventional ovum preservation container (Examiner notes that the Applicant’s in at least  instant application specification para. [0005] as well as within this claim itself admit cryopreservation container such as ovum preservation container with rear end including rod-like portion as conventional i.e. prior art. Morris in at least fig. 1, [0033], [0098], [0100-0102] for example discloses an IC tag 12 is screwed or engaged with a portion of a preservation container 1 which use could be extended to a preservation container such as an  ovum preservation container admitted as prior art by the Applicants. Further, the specific location of “the rear end of rod-like portion of a conventional ovum preservation container” would be obvious to a PHOSITA as a matter of mere rearrangement of prior art disclosed elements or as a matter of design choice to derive the same result of reliably identify/tags biological samples stored within cryogenically frozen preservation containers . See MPEP 2144.04. See Morris at least [0100] “RFID cap shown in FIGS. 1a, 1b and 2, the wall 16 is cylindrical and includes attachment means 18 located at the bottom of the RFID cap. As shown in FIG. 2, which shows the RFID cap 11 and corresponding vial 1, the attachment means 18 are configured to engage corresponding attachment means 8 on the cryogenic vial so that when the cap is used to tag the cryogenic vial 1, the RFID cap 11 is attached to the cryogenic vial 1 directly. In the embodiment shown in FIGS. 1a, 1b and 2, the attachment means is a screw thread on the external surface of the cap body, the screw thread being configured to engage a corresponding screw thread on the internal surface of the cryogenic vial.”; [0102] “For the RFID caps 10, 20, 30 shown in FIGS. 1a, 1b, 2, 3 and 4, the attachment means is a screw thread. However, other types of attachment means such as protrusions or grooves could be located on the inside surface or outside surface of the cap body instead of a screw thread.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the IC tag engagement with the cryopreservation container as taught by Morris, to be a screw engagement type, as also disclosed by Morris. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success as a matter of simple substitution of one known functional equivalent for another known functional equivalent, for the advantage of extending the benefits of reliably identifying biological samples stored within cryogenically frozen preservation containers to ovum preservation container as well (Morris, [0013], [0017]).
Claims 5, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Tasaki; Kouji et al. (Pub. No.: US 20100032486 A1, hereinafter referred to as “Tasaki”).
As per dependent Claim 5, Morris discloses  the cryopreservation container according to claim 4 (see claim 4 above),
Morris  does not explicitly disclose an IC tag is fitted from the rear end of rod-like portion of an ovum preservation container.
However, in an analogous cryopreservation container  field of endeavor, Tasaki discloses a  cryopreservation container wherein an IC tag is mounted thereon (Tasaki in at least fig. 3-6, 8-9, abstract, [0001], [0004-0009], [0014-0035], [0045-0062], [0069-0080] for example discloses relevant subject-matter. More specifically, Tasaki in at least fig. 3, [0035], [0045], [0047] for example discloses a cryopreservation container 1 wherein an IC tag 2 is mounted thereon. See at least Tasaki [0045] ‘tubular container providing an IC tag for individual identification according to the present invention comprises a tubular container of a resinous material, a sealing cap, an IC tag, which is embedded in the sealing cap and further comprises an IC chip and a first transmitting/receiving antenna, and a second transmitting/receiving antenna fixed to the tubular container”)
wherein the cryopreservation container is an ovum preservation container  (Examiner notes that the Applicant’s in at least  instant application specification para. [0005] as well as within this claim itself admit cryopreservation container such as ovum preservation container as conventional i.e. prior art) and an IC tag is fitted from the rear end of rod-like portion of a conventional ovum preservation container (Tasaki in at least fig. 3, fig. 8, [0035], [0047-0048], [0069-0070] for example discloses an IC tag 2 is fitted from the rear end of rod-like portion of a conventional biological  preservation container 1 which makes obvious application to the recited ovum preservation container admitted and recited as conventional/prior art by the Applicants. See at least [0048] “an IC tag 2 comprising an IC chip 3, and a first transmitting/receiving antenna 4 embedded inside a sealing cap 6 at one and of a tubular container 1 comprised of a resinous material, and a second transmitting/receiving antenna 5 separate to the IC tag 2, that is formed on the surface of the tubular container 1.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the IC tag on the cryopreservation container as taught by Morris, such that the IC tag is fitted from the rear end of rod-like portion of a cryopreservation container, as taught by Tasaki which could be a conventional ovum preservation container as recited. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  [a] extending IC tagging benefits to other cryopreservation containers such as a conventional ovum preservation container, and/or [b] making identification of an individual, that is suitable for storing and managing history information of a small amount of biological sample material of an individual organism, highly reliable while maintaining excellent communications properties (Tasaki, [0014]).

As per dependent Claim 17, Morris discloses  the cryopreservation container according to claim 4 (see claim 4 above),
Morris  does not explicitly disclose IC tag is included in an outside cotton stopper of a sperm preservation cryopreservation container
However, in an analogous cryopreservation container  field of endeavor, Tasaki discloses a  cryopreservation container wherein an IC tag is mounted thereon (Tasaki in at least fig. 3-6, 8-9, abstract, [0001], [0004-0009], [0014-0035], [0045-0062], [0069-0080] for example discloses relevant subject-matter. More specifically, Tasaki in at least fig. 3, [0035], [0045], [0047] for example discloses a cryopreservation container 1 wherein an IC tag 2 is mounted thereon. See at least Tasaki [0045] ‘tubular container providing an IC tag for individual identification according to the present invention comprises a tubular container of a resinous material, a sealing cap, an IC tag, which is embedded in the sealing cap and further comprises an IC chip and a first transmitting/receiving antenna, and a second transmitting/receiving antenna fixed to the tubular container”)
wherein the cryopreservation container is a sperm preservation straw and an IC tag is included in an outside cotton stopper which is a component of a conventional sperm preservation straw(Examiner notes that the Applicant’s in at least  instant application specification para. [0005], [0087] admit such cryopreservation containers such as  a sperm preservation straw as conventional i.e. prior art. Tasaki in at least fig. 1-3, fig. 8, [0009], [0035], [0047-0048], [0069-0070] for example discloses the cryopreservation container is a sperm preservation container 1 (see fig. 3, 8) and an IC tag 2 is included in an outside cotton stopper 6 which is a component of a conventional sperm preservation container which makes obvious application to the recited sperm preservation straw admitted and recited as conventional/prior art by the Applicants. See at least Tasaki [0009] “FIG. 1 shows an example of a tubular container with an IC tag attached on the outside. An IC tag 20 comprised of an IC chip 21 and a transmitting/receiving antenna 22 is attached on the surface of a tubular container 1. Seminal fluid of a domestic animal is inserted into the container from the end opposite the end having a cotton plug 6”;  [0070] “When the seminal fluid is to be stored, as shown in FIG. 8(a), after the tubular container 1 is filled with the seminal fluid 7 one end of the tubular container 1 is tightly fuse sealed. When the seminal fluid is used, as shown in FIG. 8(b), the sealed end is cut off and the sealing cap 6 is pushed into the tubular container 1 from the outside to release the seminal fluid 7.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the IC tag on the cryopreservation container as taught by Morris, such that the IC tag is included in a cotton stopper of a cryopreservation container, as taught by Tasaki which could be conventional sperm preservation straw as recited. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  [a] extending IC tagging benefits to other cryopreservation containers such as a conventional sperm preservation straw, and/or [b] making identification of an individual, that is suitable for storing and managing history information of a small amount of biological sample material of an individual organism, highly reliable while maintaining excellent communications properties (Tasaki, [0014]).

As per dependent Claim 18, Morris discloses  the cryopreservation container according to claim 4 (see claim 4 above),
Morris  does not explicitly disclose an IC tag is put into an outside of a sealing part of a sperm preservation cryopreservation container.
However, in an analogous cryopreservation container  field of endeavor, Tasaki discloses a  cryopreservation container wherein an IC tag is mounted thereon (Tasaki in at least fig. 3-6, 8-9, abstract, [0001], [0004-0009], [0014-0035], [0045-0062], [0069-0080] for example discloses relevant subject-matter. More specifically, Tasaki in at least fig. 6, [0035], [0045], [0059] for example discloses a cryopreservation container 1 wherein an IC tag 2 is mounted thereon. See at least Tasaki [0045] ‘tubular container providing an IC tag for individual identification according to the present invention comprises a tubular container of a resinous material, a sealing cap, an IC tag, which is embedded in the sealing cap and further comprises an IC chip and a first transmitting/receiving antenna, and a second transmitting/receiving antenna fixed to the tubular container”),
wherein the cryopreservation container is a sperm preservation straw and an IC tag is put into an outside of a sealing part of a conventional sperm preservation straw and a sealing part is formed around the outside (Examiner notes that the Applicant’s in at least  instant application specification para. [0005], [0087] admit such cryopreservation containers such as  a sperm preservation straw as conventional i.e. prior art. Tasaki in fig. 6, fig. 8, [0059], [0070] for example discloses wherein IC tag 2 is put into an outside of a sealing part 6a of a preservation container 1 and a sealing part 6a is formed around the outside of the powder part 6b within which the IC tag  2 is encapsulated. Tasaki disclosure makes it obvious to extend IC tagging benefits to other cryopreservation container types such as attorney admitted conventional cryopreservation containers such as sperm preservation straw. See at least Tasaki [0059] “FIG. 6 shows another example of the sealing cap 6 and IC tag 2 embedded part. Here, the sealing cap 6 comprises a fabric part 6a … and a powder part 6b, while the IC tag 2 is embedded in the powder part 6b.”; [0070] “When the seminal fluid is to be stored, as shown in FIG. 8(a), after the tubular container 1 is filled with the seminal fluid 7 one end of the tubular container 1 is tightly fuse sealed. When the seminal fluid is used, as shown in FIG. 8(b), the sealed end is cut off and the sealing cap 6 is pushed into the tubular container 1 from the outside to release the seminal fluid 7.” )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the IC tag on the cryopreservation container as taught by Morris, such that IC tag is put into an outside of a sealing part of cryopreservation container, as taught by Tasaki which could be a conventional sperm preservation straw as recited. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  [a] extending IC tagging benefits to other cryopreservation containers such as a conventional sperm preservation straw, and/or [b] making identification of an individual, that is suitable for storing and managing history information of a small amount of biological sample material of an individual organism, highly reliable while maintaining excellent communications properties (Tasaki, [0014]).
Claims 20-22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Yamaguchi Yukiharu (English Translation of JP2014212724 A to  Yamaguchi Yukiharu hereinafter referred to as “Yamaguchi” included as NPL in pdf format).
As per dependent Claim 20, Morris discloses the cryopreservation container according to claim 4 (see claim 4 above), wherein the cryopreservation container is a specimen tube (Examiner notes that the Applicant’s in at least  instant application specification para. [0005] admit a specimen tube cryopreservation container as conventional i.e. prior art. Morris in at least [0003-0004] discloses cryopreservation container specimen tube for storing biological samples).
Morris  does not explicitly disclose  IC tag is mounted in a leg portion of a body of a specimen tube.
However, in an analogous cryopreservation container  field of endeavor, Yamaguchi discloses a cryopreservation container wherein an IC tag is mounted thereon (Yamaguchi-ET in at least fig. 1, 2, 9-11, [0001], [0007-0008], [0035-0040], [0048-0049] for example discloses relevant subject-matter. More specifically, Yamaguchi-ET in at least [0007], [0048] for example discloses a cryopreservation container wherein an IC tag is mounted thereon. See Yamaguchi-ET at least [0007] “the storage container of the present invention contains a sample tube containing a sample, and has a cylindrical container body in which the lower end is closed and the upper end is open, and the container. It has an individual management tag”; [0048] “The individual management tag 20, the collective management tags 35, 84, and the fixed management tag 39 are not particularly limited as long as they have a memory for storing identification information and the like and an antenna for wireless communication, and are, for example, RFID tags (Radio frequency identification). RFID, passive type, active type, semi-active type) can be used”) 
wherein the cryopreservation container is a specimen tube and an IC tag is mounted in a leg portion of a body of a conventional specimen tube (Yamaguchi-ET in at least [0049] for example discloses the cryopreservation container is a specimen tube and an IC tag is mounted in a leg/bottom portion of a body of a conventional specimen tube. See at least [0049] “the individual management tag 20 is housed in the bottom, it is desirable to fix it so that it does not come into contact with the sample tube 50”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the IC tag on the specimen tube cryopreservation container as taught by Morris, such that IC tag is mounted in a leg portion of a specimen tube, as taught by Yamaguchi. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success as a matter of simple substitution of one known functional equivalent for another known functional equivalent, for the advantage of  deriving the same result of effectively tagging the cryopreservation container sample and recording individual identification information that can be read by wireless communication using an external reader and/or [b] reliably ensure that the cryopreserved biological sample management information is associated with the information related to the creation and analysis of the cryopreserved biological sample, and the analysis result of the cryopreserved biological sample and the information of the subject are managed by the individual identification information stored in the tag, thereby allowing the analysis result to be consistently managed from the sample creation to the analysis result easily and accurately minimizing errors (Yamaguchi-ET, [0006], [0046]).

As per dependent Claim 21, Morris discloses the cryopreservation container according to claim 4 (see claim 4 above), wherein the cryopreservation container is a specimen tube (Examiner notes that the Applicant’s in at least  instant application specification para. [0005] admit a specimen tube cryopreservation container as conventional i.e. prior art. Morris in at least [0003-0004] discloses cryopreservation container specimen tube for storing biological samples).
Morris  does not explicitly disclose  an IC tag is included in a leg portion of a body of a specimen tube.
However, in an analogous cryopreservation container  field of endeavor, Yamaguchi discloses cryopreservation container wherein an IC tag is mounted thereon (Yamaguchi-ET in at least fig. 1, 2, 9-11, [0001], [0007-0008], [0035-0040], [0048-0049] for example discloses relevant subject-matter. More specifically, Yamaguchi-ET in at least [0007], [0048] for example discloses a cryopreservation container wherein an IC tag is mounted thereon. See Yamaguchi-ET at least [0007] “the storage container of the present invention contains a sample tube containing a sample, and has a cylindrical container body in which the lower end is closed and the upper end is open, and the container. It has an individual management tag” ).
wherein the cryopreservation container is a specimen tube and an IC tag is included in a leg portion of a body of a conventional specimen tube(Yamaguchi-ET in at least [0049] for example discloses the cryopreservation container is a specimen tube and an IC tag is included in a leg/bottom portion of a body of a conventional specimen tube. See at least [0049] “the individual management tag 20 is housed in the bottom, it is desirable to fix it so that it does not come into contact with the sample tube 50”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the IC tag on the specimen tube cryopreservation container as taught by Morris, IC tag is included in a leg portion of a body of a specimen tube, as taught by Yamaguchi. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success as a matter of simple substitution of one known functional equivalent for another known functional equivalent, for the advantage of  deriving the same result of effectively tagging the cryopreservation container sample and recording individual identification information that can be read by wireless communication using an external reader and/or [b] reliably ensure that the cryopreserved biological sample management information is associated with the information related to the creation and analysis of the cryopreserved biological sample, and the analysis result of the cryopreserved biological sample and the information of the subject are managed by the individual identification information stored in the tag, thereby allowing the analysis result to be consistently managed from the sample creation to the analysis result easily and accurately minimizing errors (Yamaguchi-ET, [0006], [0046]).

As per dependent Claim 22, Morris discloses  the cryopreservation container according to claim 4 (see claim 4 above),
Morris  does not explicitly disclose an IC tag is inserted and mounted in a hooking portion of a body of cryopreservation container.
However, in an analogous cryopreservation container  field of endeavor, Yamaguchi discloses a cryopreservation container wherein an IC tag is mounted thereon (Yamaguchi-ET in at least fig. 1, 2, 9-11, [0001], [0007-0008], [0035-0040], [0048-0049] for example discloses relevant subject-matter. More specifically, Yamaguchi-ET in at least [0007], [0048] for example discloses a cryopreservation container wherein an IC tag is mounted thereon. See Yamaguchi-ET at least [0007] “the storage container of the present invention contains a sample tube containing a sample, and has a cylindrical container body in which the lower end is closed and the upper end is open, and the container. It has an individual management tag”; [0048] “The individual management tag 20, the collective management tags 35, 84, and the fixed management tag 39 are not particularly limited as long as they have a memory for storing identification information and the like and an antenna for wireless communication, and are, for example, RFID tags (Radio frequency identification). RFID, passive type, active type, semi-active type) can be used” ) 
wherein the cryopreservation container is a cane and an IC tag is inserted and mounted in a hooking portion of a body of a conventional cane (Examiner notes that the Applicant’s in at least  instant application specification para. [0005] admit a cane cryopreservation container as conventional i.e. prior art. Yamaguchi-ET in at least fig. 9, [0035-0040] for example discloses  the cryopreservation container is a cane 81 and an IC tag is inserted and mounted in a hooking portion of a body of a conventional cane. See at least [0035] “Reference numeral 81 in FIG. 9 is a tubular storage tool (cane)”; [0036] “A handle 83 is provided on either the case 82 or the cane 81, and a collective management tag 84 is attached to the handle 83… the individual identification information of the individual management tag 20 and the order (position information) arranged in the cane 81 are associated with either or both of the set management tag 84 and the information processing device 65”; [0037] “The cane 81 (and case 82) is stored in the storage unit 87 with the handle 83 facing upward. The collective management tag 84 is attached to the upper end of the handle 83, and even if the cane 81 is immersed in the liquid cooling medium 91, the upper part of the handle 83 protrudes from the liquid cooling medium 91, and the collective management tag 84 opens the freezing storage container 85. It is exposed from the liquid cooling medium 91 while facing the surface”; [0039]  “…the information of the collective management tag 84 may be mechanically read to identify the cane 81. For example, it is possible to prevent mistakes in taking out”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the IC tag on the cryopreservation container as taught by Morris, such that the IC tag  is inserted and mounted in a hooking functionality portion of a cryopreservation container such as a conventional cane, as taught by Yamaguchi. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  extending IC tagging benefits such as reliably identifying biological samples stored within cryogenically frozen preservation containers to biological samples to other cryopreservation containers such as a conventional cane cryopreservation containers as well and/or [b] reliably ensure that the cryopreserved biological sample management information is associated with the information related to the creation and analysis of the cryopreserved biological sample, and the analysis result of the cryopreserved biological sample and the information of the subject are managed by the individual identification information stored in the tag, thereby allowing the analysis result to be consistently managed from the sample creation to the analysis result easily and accurately minimizing errors (Yamaguchi-ET, [0006], [0046]).

As per dependent Claim 27, Morris discloses  the cryopreservation container according to claim 4 (see claim 4 above),
Morris  does not explicitly disclose IC tag is suspended from a hooking portion of a cryopreservation container.
However, in an analogous cryopreservation container  field of endeavor, Yamaguchi discloses a cryopreservation container wherein an IC tag is mounted thereon (Yamaguchi-ET in at least fig. 1, 2, 9-11, [0001], [0007-0008], [0035-0040], [0048-0049] for example discloses relevant subject-matter. More specifically, Yamaguchi-ET in at least [0007], [0048] for example discloses a cryopreservation container wherein an IC tag is mounted thereon. See Yamaguchi-ET at least [0007] “the storage container of the present invention contains a sample tube containing a sample, and has a cylindrical container body in which the lower end is closed and the upper end is open, and the container. It has an individual management tag”; [0048] “The individual management tag 20, the collective management tags 35, 84, and the fixed management tag 39 are not particularly limited as long as they have a memory for storing identification information and the like and an antenna for wireless communication, and are, for example, RFID tags (Radio frequency identification). RFID, passive type, active type, semi-active type) can be used”) 
wherein the cryopreservation container is a canister and an IC tag is suspended from a hooking portion of a conventional canister (Examiner notes that the Applicant’s in at least  instant application specification para. [0005] admit a canister cryopreservation container as conventional i.e. prior art. Yamaguchi-ET in at least fig. 10-11, [0037-0040],[0051] for example wherein the cryopreservation container is a canister 85 and an IC tag 84 is suspended from a hooking portion of a conventional canister. See at least Yamaguchi-ET [0037] “Reference numeral 85 in FIG. 11 indicates a frozen storage container, and the frozen storage container 85 has a storage portion 87… The collective management tag 84 is attached to the upper end of the handle 83”; [0038] “the sample manager identifies the necessary position information of the sample tube 50 from the associated information, identifies the freezing storage container 85 of the storage location from the position information, and starts from the freezing storage container 85. Take out the cane 81 containing the required sample tube 50.”; [0039] “This information can be read by opening the lid 88 of the freezing storage container 85, but if a part of the lid 88 is made of a radio wave transmitting material, it can be read even with the lid 88 closed”; [0051] “The attachment location of the collective management tags 35 and 84 is not particularly limited… the collective management tag 84 is attached to the cane 81 (or case 82) with a string or the like”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the IC tag on the cryopreservation container as taught by Morris, such that the IC tag is suspended from a hooking functionality portion a cryopreservation container such as a conventional canister, as taught by Yamaguchi. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  [a] extending IC tagging benefits such as reliably identifying biological samples stored within cryogenically frozen preservation containers to biological samples to other cryopreservation containers such as a conventional canister cryopreservation containers as well and/or [b] reliably ensure that the cryopreserved biological sample management information is associated with the information related to the creation and analysis of the cryopreserved biological sample, and the analysis result of the cryopreserved biological sample and the information of the subject are managed by the individual identification information stored in the tag, thereby allowing the analysis result to be consistently managed from the sample creation to the analysis result easily and accurately minimizing errors (Yamaguchi-ET, [0006], [0046]).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20160358062 for disclosing  a n RFID tag for location inside a tubular base portion of a freestanding cryogenic vial, the RFID tag comprising: an RFID chip; an antenna connected to the chip; a support medium configured to support the chip and connected antenna; and a plug at least partially surrounding the chip, the antenna and the support medium, the plug being shaped to engage the tubular base portion of the vial. The RFID tag may be used to retrofit vials already stored at cryogenic temperatures. This prior art is similar in terms of use of RFID tag for location inside a tubular base portion of a freestanding cryogenic vial to that claimed and disclosed.
US 20150379390 for disclosing a sleeve for a cryogenic straw, the sleeve comprising an RFID tag. This prior art is similar in terms of use of an RFID tag for cryogenic straws to that claimed and disclosed.
US 20100141384 for disclosing a bottle cap having anti-counterfeit function comprises a cap body and an RFID tag. The RFID tag is disposed at the cap body and has an antenna and a chip electrically connected with the antenna. This prior art is similar in terms use of RFID tag on containers to that disclosed.
US 5777303 for disclosing  a system which permits securing an electronic label on a test tube with the aid of a detachable support. The support allows also an easy connection between the label and a device for reading/writing the label, allowing a registration of the entirety of useful information of, for example, a blood analysis and a transfer of content of the label to a computer-assisted data base for data-treatment and storage. This prior art is similar in terms use of electronic labeling  to read/write and track data relating to biological sample in biological sample storage containers to that disclosed.
US 20130027185 for disclosing the process of using an RFID Specimen Transport Puck with unique process features for efficient wanding, racking, transporting, and tracking of specimens throughout the entire specimen testing process in a laboratory. This prior art is similar in terms use of RFID tagging technology for efficient tracking of biological specimens to that disclosed.
US 8872627 for disclosing RFID tags that are affixed to vials used to store samples, such as biological samples stored in liquid nitrogen dewars or mechanical freezers. Mechanisms for keeping the insert and/or tag in place include tabs that gouge into the vial material, clips that allow the insert/tag to be inserted, but not removed, and holes in the side wall of the vial recess that receive tabs extending from the insert/tag. Tag-insertion techniques enable tags to be affixed to vials either before or after insertion of the sample, thereby enabling retrofitting of existing sample-storing vials with tags. This prior art is similar in terms of use of RFID tags that are affixed to vials used to store samples, such as biological samples stored in liquid nitrogen dewars or mechanical freezers to that disclosed and claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        July 26, 2022